 1   ERIN J. RADEKIN
     Attorney at Law - SBN 214964
 2
     1001 G Street, Suite 107
 3   Sacramento, California 95814
     Telephone: (916) 504-3931
 4   Facsimile: (916) 447-2988
 5
     Attorney for Defendant
 6   SHARMISTHA BARAI
 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                     )       Nos.   2:16-cr-00217-MCE
                                                   )
13
                                                   )
14                                 Plaintiff,      )
                                                   )       STIPULATION AND
15   v.                                            )       ORDER TO CONTINUE JUDGMENT
                                                   )       AND SENTENCING
16
                                                   )
17   SHARMISTHA BARAI and                          )
     SATISH KARTAN,                                )
18                                                 )
19
                             Defendants.           )
     __________________________________            )
20

21                                              STIPULATION
22
            Plaintiff, United States of America, by and through its counsel, Assistant United States
23
     Attorney Katherine Lydon and Assistant United States Attorney Jason Hitt; defendant,
24

25   Sharmistha Barai, by and through her counsel, Erin J. Radekin; and defendant, Satish Kartan, by

26   and through his counsel, John R. Duree, Jr., agree and stipulate to vacate the date set for
27
     judgment and sentencing, January 30, 2020 at 10:00 a.m. in the above-captioned matter, and to
28



                            Stipulation and Order to Continue Judgment and Sentencing
                                                       -1-
 1   continue judgment and sentencing to March 19, 2020 at 10:00 a.m. in the courtroom of the
 2
     Honorable Morrison C. England, Jr.
 3
            The reason for this request is that counsel for the defendants need additional time to
 4

 5
     prepare for sentencing, which includes reviewing the trial transcripts, the pre-sentence reports,

 6   all sentencing briefing filed to date, relevant portions of discovery, and investigation into
 7   mitigation for use at sentencing. Mr. Kartan recently retained new counsel, John R. Duree, Jr., in
 8
     early December 2019. See ECF nos. 269, 270. Ms. Barai’s counsel, Ms. Radekin, was retained
 9
     in September 2019. See ECF nos. 243, 246. The transcripts of the complete trial, consisting of
10

11   approximately 1000 pages, were only recently completed and provided to Ms. Radekin—on

12   November 29, 2019. The probation officer in this matter, Shannon Moorehouse, is available on
13
     the date requested. The Court is advised that Ms. Lydon, Mr. Hitt, and Mr. Duree concur with
14
     this request and have authorized Ms. Radekin to sign this stipulation on their behalf.
15
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
16

17   IT IS SO STIPULATED.
18   Dated: December 16, 2019                              MCGREGOR W. SCOTT
19
                                                           United States Attorney

20                                                  By:    /s/ Katherine Lydon
                                                           KATHERINE LYDON
21                                                         Assistant United States Attorney
22
                                                            /s/ Jason Hitt
23                                                         JASON HITT
                                                           Assistant United States Attorney
24

25
     Dated: December 16, 2019                              /s/ Erin J. Radekin
26                                                         ERIN J. RADEKIN
                                                           Attorney for Defendant
27
                                                           SHARMISTHA BARAI
28



                            Stipulation and Order to Continue Judgment and Sentencing
                                                       -2-
 1   Dated: December 16, 2019                             /s/ John R. Duree, Jr.
                                                         JOHN R. DUREE, JR.
 2
                                                         Attorney for Defendant
 3                                                       SATISH KARTAN

 4

 5
                                                 ORDER
 6
            For the reasons set forth in the accompanying stipulation and declaration of counsel, the
 7

 8   date set for judgment and sentencing, January 30, 2020, is VACATED and, due to the

 9   unavailability of the Court, the above-captioned matter is set for judgment and sentencing on
10
     April 30, 2020 at 10:00 a.m.
11
            IT IS SO ORDERED.
12
     Dated: December 20, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                           Stipulation and Order to Continue Judgment and Sentencing
                                                      -3-
